


Exhibit 10.52

 

Employee Restricted Stock Unit Agreement

 

This Employee Restricted Stock Unit Agreement, dated as of August 12, 2011 (the
“Grant Date”), between ServiceMaster Global Holdings, Inc., a Delaware
corporation, and the employee whose name appears on the signature page hereof,
is being entered into pursuant to the ServiceMaster Global Holdings, Inc. Stock
Incentive Plan.  The meaning of capitalized terms may be found in Section 7.

 

The Company and the Employee hereby agree as follows:

 

Section 1.              Grant of Restricted Stock Units

 

(a)               Confirmation of Grant.  Subject to the terms of this
Agreement, the Company hereby evidences and confirms, effective as of the date
hereof, its grant to the Employee of Restricted Stock Units representing the
right to receive the number of shares of Common Stock specified on the signature
page hereof.  This Agreement is entered into pursuant to, and the terms of the
Restricted Stock Units are subject to, the terms of the Plan.  If there is any
conflict between this Agreement and the terms of the Plan, the terms of the Plan
shall govern.

 

(b)               Employee Unit Account.  The Company will establish a separate
notional account for the Employee and will record in such account the number of
Restricted Stock Units awarded to the Employee pursuant to this Agreement.

 

Section 2.              Vesting and Forfeiture

 

(a)               Based on Continued Employment.  The Employee’s Restricted
Stock Units shall vest (i) up to fifty percent (50%) on December 31, 2012 based
on the Compensation Committee’s assessment, in its sole discretion, of
Employee’s achievement of his annual goals and objectives for 2012 and (ii) up
to fifty percent (50%) on December 31, 2013 (the “Second Vesting Date”) based on
the Compensation Committee’s assessment, in its sole discretion, of Employee’s
achievement of his annual goals and objectives for 2013, subject to the
Employee’s continued employment with the Company or any Subsidiary through the
applicable vesting date.

 

(b)               Effect of a Change in Control.  In the event of a Change in
Control occurring prior to the Second Vesting Date, subject to the Employee’s
continued employment with the Company or any Subsidiary from the Grant Date to
the date of the Change in Control, any Restricted Stock Units which are unvested
shall automatically become vested.

 

--------------------------------------------------------------------------------


 

(c)               Discretionary Acceleration.  The Board, in its sole
discretion, may accelerate the vesting of all or a portion of the Restricted
Stock Units at any time and from time to time.

 

(d)               Effect of Termination of Employment.  Upon termination of the
Employee’s employment with the Company and its Subsidiaries for any reason
(whether initiated by the Company or by the Employee), any unvested Restricted
Stock Units shall be forfeited.

 

Section 3.              Dividend Equivalents

 

If the Company pays any cash dividend or similar cash distribution on the Common
Stock, the Company shall credit to the Employee’s account an amount equal to the
product of (x) the number of the Employee’s Restricted Stock Units as of the
record date for such distribution times (y) the per share amount of such
dividend or similar cash distribution on Common Stock.  Any cash amounts
credited to the Employee’s account shall be paid to the Employee on the
Settlement Date (as defined below).  If the Company makes any dividend or other
distribution on the Common Stock in the form of Common Stock or other
securities, the Company will credit the Employee’s account with that number of
additional shares of Common Stock or other securities that would have been
distributed with respect to that number of shares of Common Stock underlying the
Employee’s Restricted Stock Units as of the record date thereof.  Any such
additional shares of Common Stock or other securities shall be subject to the
same restrictions as apply to the Restricted Stock Units.

 

Section 4.              Settlement

 

Subject to Section 8(a), promptly following the date on which a Restricted Stock
Unit becomes vested, and in any event no later than March 15th of the calendar
year following the calendar year in which such vesting occurs (the “Settlement
Date”), the Employee shall receive, without payment, one Settlement Share in
respect of each such Restricted Stock Unit.  On or before any Settlement Date,
unless otherwise determined by the Board, the Company and the Employee shall
enter into a Subscription Agreement that contains repurchase rights, a voting
proxy and transfer and other restrictions on the Settlement Shares in the form
then customarily used by the Company for such purpose; provided that, if the
Employee has previously entered into a Subscription Agreement containing such
restrictions, then the Settlement Shares shall be treated as “Shares” for
purposes of that Subscription Agreement and shall be subject to such
restrictions.

 

2

--------------------------------------------------------------------------------


 

Section 5.              Employee’s Representations and Warranties

 

(a)               Access to Information, Etc.  The Employee represents and
warrants as follows:

 

(i)        the Employee understands the terms and conditions that apply to the
Restricted Stock Units and the risks associated with an investment in the
Restricted Stock Units;

 

(ii)       the Employee has a good understanding of the English language; and

 

(iii)      the Employee is an officer or employee of the Company or one of its
Subsidiaries.

 

(b)               No Right to Awards.  The Employee acknowledges and agrees that
the grant of any Restricted Stock Units (i) is being made on an exceptional
basis and is not intended to be renewed or repeated, (ii) is entirely voluntary
on the part of the Company and its Subsidiaries and (iii) should not be
construed as creating any obligation on the part of the Company or any of its
Subsidiaries to offer any Restricted Stock Units in the future.

 

(c)               Investment Intention.  The Employee represents and warrants
that the Employee has been awarded the Restricted Stock Units and any Settlement
Shares delivered in respect thereof for his or her own account for investment
and not on behalf of any other person or with a view to, or for sale in
connection with, any distribution of the Restricted Stock Units.

 

Section 6.              Restriction on Transfer; Non-Transferability of
Restricted Stock Units

 

The Restricted Stock Units are not assignable or transferable, in whole or in
part, and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise).  Any purported Transfer in violation of this Section 6 shall be void
ab initio.

 

Section 7.              Certain Definitions As used in this Agreement,
capitalized terms that are not defined herein have the respective meanings given
to them in the Plan, and the following additional terms shall have the following
meanings:

 

“Agreement” means this Employee Restricted Stock Unit Agreement, as amended from
time to time in accordance with the terms hereof.

 

“Company” means ServiceMaster Global Holdings, Inc., provided that for purposes
of determining the status of Employee’s employment with the “Company,” such term
shall include the Company and its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

 

“Employee” means the grantee of the Restricted Stock Units, whose name is set
forth on the signature page of this Agreement.

 

“Grant Date” has the meaning given in the Preamble.

 

“Plan” means the ServiceMaster Global Holdings, Inc. Stock Incentive Plan, as
previously adopted by the Company and as amended from time to time in accordance
with its terms.

 

“Restricted Stock Unit” means the contractual entitlement to Common Stock
evidenced by (and subject to the terms and conditions of) this Agreement.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statue, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

 

“Settlement Date” has the meaning given in Section 4.

 

“Settlement Share” means a share of Common Stock delivered in respect of a
Restricted Stock Unit pursuant to Section 4.

 

“Transfer” has the meaning given in the Subscription Agreement to which the
Employee is a party.

 

Section 8.              Miscellaneous

 

(a)               Withholding.  The Company or one of its Subsidiaries shall
require the Employee to remit to the Company an amount in cash sufficient to
satisfy any applicable U.S. federal, state and local and non-U.S. tax
withholding obligations that may arise in connection with the vesting of the
Restricted Stock Units and the related issuance of the Settlement Shares. 
Notwithstanding the preceding sentence, if the Employee elects not to remit cash
in respect of such obligations, the Company shall retain a number of Settlement
Shares subject to the Restricted Stock Units then vesting that have an aggregate
Fair Market Value as of the Settlement Date equal to the amount of such taxes
required to be withheld (and the Employee shall thereupon be deemed to have
satisfied his or her obligations under this Section 8(a)); provided that the
number of Settlement Shares retained shall not be in excess of the minimum
amount required to satisfy the statutory withholding tax obligations (it being
understood that the value of any fractional share of Common Stock shall be paid
in cash).  The number of Settlement Shares to be issued shall thereupon be
reduced by the number of Settlement Shares so retained.  The method of
withholding set forth in the immediately preceding sentence shall not be
available if withholding in this manner would violate any financing

 

4

--------------------------------------------------------------------------------


 

instrument of the Company or any of its Subsidiaries or to the extent that,
following a Public Offering, a facility is in place by which the Employee may
sell Settlement Shares in the public market to satisfy such obligations.

 

(b)               Limitation of Benefits.  If, whether as a result of
accelerated vesting, the grant of an Alternative Award or otherwise, the
Employee would receive any payment, deemed payment or other benefit as a result
of the operation of Section 2(b) that, together with any other payment, deemed
payment or other benefit the Employee may receive under any other plan, program,
policy or arrangement, would constitute an “excess parachute payment” under
section 280G of the Code, then, notwithstanding anything in this Agreement to
the contrary, the payments, deemed payments or other benefits the Employee would
otherwise receive under Section 2(b) shall be reduced to the extent necessary to
eliminate any such excess parachute payment and the Employee shall have no
further rights or claims with respect thereto.  If the preceding sentence would
result in a reduction of the payments, deemed payments or other benefits the
Employee would otherwise receive under this Agreement (together with any
reductions under any other plan, program, policy or arrangement) on an after-tax
basis by more than 5%, the Company will use its commercially reasonable best
efforts to seek the approval of the Company’s shareholders in the manner
provided for in section 280G(b)(5) of the Code and the regulations thereunder
with respect to such reduced payments or other benefits (if the Company is
eligible to do so), so that such payments would not be treated as “parachute
payments” for these purposes (and therefore would cease to be subject to
reduction pursuant to this Section 8(b)); provided, however, that if the Company
seeks such approval on behalf of the Employee, the Company’s request for the
approval of such payments to the Employee shall be submitted to the shareholders
on a single slate with all other persons for whom such approval is being sought,
and not individually.  This Section 8(b) shall cease to apply if the stock of
the Company or any direct or indirect parent or subsidiary of the Company
becomes readily tradable on an established securities market or otherwise within
the meaning of 26 CFR 1.280G-1, Q/A-6.

 

(c)               Authorization to Share Personal Data.  The Employee authorizes
any Affiliate of the Company that employs the Employee or that otherwise has or
lawfully obtains personal data relating to the Employee to divulge such personal
data to the Company if and to the extent appropriate in connection with this
Agreement or the administration of the Plan.

 

(d)               No Rights as Stockholder; No Voting Rights.  The Employee
shall have no rights as a stockholder of the Company with respect to any
Restricted Stock Units or Settlement Shares covered by the Restricted Stock
Units until the delivery of the Settlement Shares.

 

(e)               No Right to Continued Employment. Nothing in this Agreement
shall be deemed to confer on the Employee any right to continue in the employ of
the Company or any Subsidiary, or to interfere with or limit in any way the
right of the Company or any Subsidiary to terminate such employment at any time.

 

5

--------------------------------------------------------------------------------


 

(f)                Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company or the Employee, as
the case may be, at the following addresses or to such other address as the
Company or the Employee, as the case may be, shall specify by notice to the
other:

 

(i)        if to the Company, to it at:

 

ServiceMaster Global Holdings, Inc.
c/o The ServiceMaster Company
860 Ridge Lake Boulevard
Memphis, Tennessee  38120
Attention: General Counsel
Fax: (901) 597-XXXX

 

(ii)       if to the Employee, to the Employee at his or her most recent address
as shown on the books and records of the Company or Subsidiary employing the
Employee.

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.  Copies of any notice or other communication given under this
Agreement shall also be given to:

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, New York  10152
Fax:  (212) 407-XXXX
Attention:  David Wasserman

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Fax:  (212) 909-XXXX
Attention:  John M. Allen

 

(g)               Binding Effect; Benefits.  This Agreement shall be binding
upon and inure to the benefit of the parties to this Agreement and their
respective successors and assigns.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

6

--------------------------------------------------------------------------------


 

(h)               Waiver; Amendment.

 

(i)        Waiver.  Any party hereto or beneficiary hereof may by written notice
to the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement.  Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.

 

(ii)       Amendment.  This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Employee
and the Company.

 

(i)                Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other.

 

(j)                Applicable Law.  This Agreement shall be governed in all
respects, including, but not limited to, as to validity, interpretation and
effect, by the internal laws of the State of Delaware, without reference to
principles of conflict of law that would require application of the law of
another jurisdiction.

 

(k)               Section and Other Headings, etc.  The section and other
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

 

(l)                Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

/s/ Jed L. Norden

 

 

 

Name:

Jed L. Norden

 

 

Title:

Vice President

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

/s/ Thomas G. Brackett

 

Thomas G. Brackett

 

 

Total Number of Shares of Common Stock as to which Restricted Stock Units have
been Granted Pursuant Hereto: 20,000

 

8

--------------------------------------------------------------------------------
